 8:17-cr-00262-JMG-MDN Doc # 231 Filed: 03/05/21 Page 1 of 2 - Page ID # 545




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:17CR262

       vs.
                                                     ORDER ON APPEARANCE FOR
BRANDON CARR,                                      SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on March 5, 2021 regarding Second
Amended Petition for Offender Under Supervision [225]. Kelly M. Steenbock represented
the defendant. Donald J. Kleine represented the government. The defendant was
advised of the alleged violation(s) of supervised release, right to retain or appointment of
counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Amended Petition for Offender
Under Supervision [193]. The government’s oral motion to dismiss Amended Petition for
Offender Under Supervision [193] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Chief U.S. District Judge John M. Gerrard in Courtroom No. 1, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:00 a.m. on May
20, 2021.
       The government moved for detention based upon risk of flight and danger. The
defendant is not in federal custody and requests a detention hearing upon coming into
federal custody. The defendant shall be afforded the right to a detention hearing upon
coming into federal custody and the government's motion for detention is held in
abeyance.
  8:17-cr-00262-JMG-MDN Doc # 231 Filed: 03/05/21 Page 2 of 2 - Page ID # 546




       The defendant shall be returned to the custody of Nebraska state authorities
pending the final disposition of this matter. The U.S. Marshal for the District of Nebraska
is directed to place a detainer with the correctional officer having custody of the defendant.


       IT IS SO ORDERED.


       Dated this 5th day of March, 2021.

                                                  BY THE COURT:

                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge




                                              2
